         Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

ASHLEY O.,
                                                                         DECISION
                                      Plaintiff,                           and
                                                                          ORDER
               v.
                                                                      19-CV-00578-LGF
                       1
ANDREW M. SAUL, Commissioner of                                          (consent)
Social Security,

                           Defendant.
_________________________________________


APPEARANCES:                  LAW OFFICES OF KENNETH R. HILLER
                              Attorneys for Plaintiff
                              KENNETH R. HILLER, and
                              JUSTIN GOLDSTEIN, of Counsel
                              6000 Bailey Avenue
                              Suite 1A
                              Amherst, New York 14226

                              JAMES P. KENNEDY, JR.
                              UNITED STATES ATTORNEY
                              Attorney for Defendant
                              Federal Centre
                              138 Delaware Avenue
                              Buffalo, New York 14202, and

                              ARIELLA RENEE ZOLTAN
                              Special Assistant United States Attorney, of Counsel
                              Social Security Administration
                              Office of the General Counsel, of Counsel
                              26 Federal Plaza, Room 3904
                              New York, New York 10278




1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure is automatically substituted as the
defendant in this suit with no further action required to continue the action.
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 2 of 17




                                   JURISDICTION

       On October 14, 2020, this case was reassigned to the undersigned before whom

the parties consented pursuant to 28 U.S.C. § 636(c) to proceed in accordance with this

Court’s June 29, 2018 Standing Order. (Dkt. No. 13). The court has jurisdiction over

the matter pursuant to 42 U.S.C. § 405(g). The matter is presently before the court on

motions for judgment on the pleadings, filed on July 21, 2020, by Plaintiff (Dkt. No. 10),

and on September 18, 2020, by Defendant (Dkt. No. 12).


                               BACKGROUND and FACTS

       Plaintiff Ashley O. (“Plaintiff”), brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the Commissioner of Social Security (“the

Commissioner” or “Defendant”) decision denying her applications for Social Security

Disability Benefits (“SSDI”) benefits under Title II of the Act and Supplemental Security

Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff, born on

February 9, 1991 (R. 173), stopped working on June 15, 2013, after being fired from her

job as a food service worker at a group home, alleges that she became disabled on

June 15, 2011, as a result of attention deficit hyperactivity disorder (“ADHD”), migraine

headaches and a bi-polar disorder. (R. 176). Plaintiff’s disability application was initially

denied by Defendant on September 17, 2015 (R. 15), and pursuant to Plaintiff’s request,

a hearing was held before Administrative Law Judge Benjamin Chaykin (“Judge

Chaykin” or “the ALJ”) on December 11, 2017, where Plaintiff, represented by Jeanne

Murray, Esq. (“Ms. Murray”), appeared and testified. (R. 30-57). Vocational Expert

James Soldner, Ph.D., (“the VE” or “Dr. Soldner”), also appeared and testified. (R. 51-

                                              2
          Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 3 of 17




57). On January 16, 2019, Plaintiff filed an appeal with the Appeals Council, who, upon

denying review of Plaintiff's claim rendered Judge Dennison’s decision the final decision

of the Commissioner for judicial review. (R. 1-6). This action followed on May 3, 2019,

with Plaintiff alleging that the ALJ erred by failing to find her disabled. (Dkt. No. 1).

        On July 21, 2020, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 10-1) (“Plaintiff’s

Memorandum”). Defendant filed, on September 18, 2020, Defendant’s motion for

judgment on the pleadings (“Defendant’s motion”), accompanied by a memorandum of

law (Dkt. No. 11-1) (“Defendant’s Memorandum”). On October 9, 2020, Plaintiff filed a

reply to Defendant’s memorandum (“Plaintiff's Reply”). (Dkt. No. 12). Oral argument

was deemed unnecessary.

                On June 15, 2011, Plaintiff sought treatment from Amherst Medical

Associates, L.L.P., (“Amherst Medical”), for lower back pain after falling while riding a

horse. (R. 884). An X-ray of Plaintiff's lumbar spine was normal. (R. 886).

        On August 26, 2011, Steve Stone, M.D. (Dr. Stone”), of Dent Neurologic Institute

(“Dent”), completed a neurological assessment on Plaintiff, diagnosed Plaintiff with

migraine headache without aura,2 non-intractable3 and administered a Toradol (anti-

inflammatory) infusion. (R. 893).




2
  A migraine headache without aura is associated with nausea, vomiting or both, sensitivity to light, sound
and movement.
3
  A non-intractable migraine headache last up to 72 hours and may be treated with medication.
                                                     3
         Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 4 of 17




        On August 14, 2012, Laszlo Mechtler, M.D. (“Dr. Mechtler”), of Dent, reviewed a

magnetic resonance imaging (“MRI”) scan of Plaintiff's brain, and noted normal results.

(R. 919).

        On August 21, 2012, Nurse Practitioner Elizabeth Smith (“N.P. Smith”),

completed a follow-up examination of Plaintiff, noted that Plaintiff reported improved

headaches occurring only twice weekly, that Plaintiff experienced suicidal thoughts, and

was receiving psychiatric treatment from Christopher G. Martin, M.D. (“Dr. Martin”). (R.

920).

        On December 12, 2012, Physician Assistant Karli Benamati (“P.A. Benamati”),

completed a neurological evaluation on Plaintiff who reported head trauma after being in

a car accident on December 4, 2012, noted that Plaintiff reported a mild headache with

dizziness and spinning, evaluated Plaintiff with a closed concussion without loss of

consciousness and advised Plaintiff to refrain from horseback riding for one week to

prevent further injury. (R. 939-40). On January 10, 2013, P.A. Benamati noted that

Plaintiff reported no headache for the previous week, dizziness and lightheadedness.

(R. 948).

        On October 2, 2013, a brain MRI of Plaintiff revealed an opacified (inflamed)

maxillary sinus. (R. 963-65).

        On November 8, 2013, Dr. Martin provided mental health counseling for Plaintiff,

and noted that Plaintiff reported riding her horse on a weekly basis, and no neurological

symptoms. (R. 972).




                                             4
          Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 5 of 17




        On May 12, 2014, P.A. Benamati completed a neurological examination on

Plaintiff, noted that Plaintiff reported a severe headache treated with over-the-counter

medication, dizziness, and ordered a second brain MRI. (R. 290).

        On June 27, 2014, P.A. Benamati noted that Plaintiff reported falling from her

horse, loss of consciousness, severe headache and dizziness. (R. 291-93). P.A.

Benamati treated Plaintiff with an occipital nerve block injection treatment4 on

November 12, 2015 (R. 399-402), January 14, 2016 (R. 397-99), February 23, 2016 (R.

393-96), April 26, 2016 (R. 390-93), February 24, 2017 (R. 376-78), July 26, 2017 (R.

368-71), and September 14, 2017. (R. 366).

        On August 12, 2015, Susan Santarpia, Ph.D., (“Dr. Santarpia”), completed a

consultative psychiatric examination on Plaintiff and evaluated Plaintiff with a mild

impairment to attention and concentration due to lack of effort, intact recent and remote

memory skills, the ability to follow and understand simple directions and instructions,

perform simple tasks independently, maintain attention and concentration and a regular

schedule, learn new tasks, perform complex tasks independently, make appropriate

decisions, relate adequately with others, and appropriately deal with stress. (R. 358-7-

58).

        Dr. Martin provided medication management and psychiatric counseling to

Plaintiff on July 11, 2014 (990-92), October 14, 2014 (R. 424-25), August 28, 2017 (R.

450-51), and September 20, 2017 (R. 428-29). On November 10, 2017, Dr. Martin

completed a check-box mental residual capacity questionnaire wherein Dr. Martin noted


4
 Occipital nerve block is a procedure where a steroid is injected at the base of an individual’s skull to
relieve headache pain.
                                                    5
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 6 of 17




that Plaintiff was unable to meet competitive work standards in all areas of functioning

and had no useful ability to maintain regular attendance and be punctual within

customary strict tolerances, complete a normal workday or workweek without

interruptions from psychologically based symptoms, respond appropriately to changes

in a routine work setting, was seriously limited in her ability to interact appropriately with

the general public, maintain socially appropriate behavior, adhere to basic standards of

neatness, travel to unfamiliar places and use public transportation, and would likely

miss more than four days of work each month. (R. 497-99).



                                    DISCUSSION

       A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).

A.     Standard and Scope of Judicial Review

       The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a

reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the
                                              6
         Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 7 of 17




Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary,5 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits

are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.




5
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
                                                   7
         Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 8 of 17




The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity. 6 42 U.S.C. §§

423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also

Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional

capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must


6
 The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     8
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 9 of 17




show that he is without "the residual functional capacity to perform [her] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

       In this case, the ALJ determined that Plaintiff had the severe impairments of

affective disorder, anxiety disorder, ADHD, that Plaintiff's migraine headaches, history of

ACL tear status-post repair, tortuous colon, cervicalgia (neck pain), lumbar sprain,

closed head injury, concussions, abdominal pain, GERD, syncope (loss of

consciousness from low blood pressure) and pre-syncope, dizziness, dermatitis,

paresthesia, spells, leg sprain and contusion, epigastric pain, functional intestinal

disorder, history of cholecystectomy, inflammatory bowel disease, vomiting,

dehydration, history of Achilles tendon repair and finger surgery are not severe,

Plaintiff's impairments do not meet or medically equal a listed impairment, and that

Plaintiff has the residual functional capacity to perform a full range of work at all

exertional levels with limitations to simple, routine tasks limited to occasional interaction

with supervisors co-workers and the general public. (R. 18-21). The ALJ further

determined that Plaintiff has no past relevant work and that jobs exist that a person of
                                              9
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 10 of 17




Plaintiff's age, educational background and residual functional capacity would be

capable of performing that include the occupations of laundry worker, stores laborer,

and industrial cleaner. (R. 20-24). Plaintiff contends that the ALJ erred in evaluating

Plaintiff's headache and neurological impairments during step two of the disability

review process, Plaintiff's residual functional capacity assessment, and Plaintiff's

credibility. Plaintiff's Memorandum at 16-30.

B. Severe Physical or Mental Impairment

       The second step of the analysis requires a determination whether the disability

claimant had a severe medically determinable physical or mental impairment that meets

the duration requirement in 20 C.F.R. § 404.1509 (“§ 404.1509"), and significantly limits

the claimant’s ability to do "basic work activities." If no severe impairment is found, the

claimant is deemed not disabled and the inquiry ends. 20 C.F.R. § 404.1420(a)(4)(ii).

       The Act defines "basic work activities" as "abilities and aptitudes necessary to do

most jobs," and includes physical functions like walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; capacities for seeing, hearing, and

speaking; understanding, carrying out, and remembering simple instructions; use of

judgment; responding appropriately to supervision, co-workers and usual work

situations; and dealing with changes in a routine work setting. 20 C.F.R. §§

404.1521(b) (“§ 404.1521(b)"), 416.921(b). The step two analysis may do nothing more

than screen out de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995), and a finding of a non-severe impairment should be made only where the

medical evidence establishes only a slight abnormality which would have no more than

a minimal effect on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at
                                              10
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 11 of 17




*5 (E.D.N.Y. March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL

56856).

       In this case, the ALJ determined that Plaintiff suffered from the severe

impairments of affective disorder, anxiety disorder, ADHD, and that Plaintiff's migraine

headaches, closed head injury, concussions, syncope and pre-syncope, dizziness, and

headache impairment were not severe. (R. 11). Plaintiff contends that the ALJ’s step

two findings are erroneous, as the ALJ failed to consider Plaintiff's neurological

impairments as severe impairments during step two of the ALJ’s disability analysis.

Plaintiff's Memorandum at 23-28. Defendant maintains that Plaintiff's mere diagnosis of

migraine headaches was not enough to require the ALJ to find Plaintiff's condition

severe as Plaintiff's headache symptoms improved when Plaintiff followed her

medication treatment regimen. Defendant’s Memorandum at 13-24. Plaintiff's motion

on this issue is without merit, as any error by the ALJ with respect to a failure to

consider Plaintiff's neurological impairment is harmless error.

       A plain reading of the record establishes that the ALJ included consideration of

Plaintiff's recovery and neurological examination results following Plaintiff's concussions

in 2013 and 2014, Plaintiff's positive response to her migraine medication treatment,

and Plaintiff's normal EEG and MRI tests in step two of the ALJ’s disability review

analysis. (R. 18). Notably absent from the ALJ’s review is any discussion of Plaintiff's

occipital nerve block treatments (R. 366-402), although Plaintiff’s headaches improved

following each treatment. (R. 368-71, 376-79, 393-402). Based on the foregoing, it is

clear that the ALJ in this case erred by not deeming Plaintiff's headaches severe under

step two of the disability review analysis. Any such error resulting from such error is
                                             11
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 12 of 17




harmless, however, because the ALJ proceeded beyond step two of the disability

analysis and considered the effect of all of the Plaintiff's impairments throughout the

remaining steps of the analysis. See Reices-Colon v. Astrue, 523 Fed. App’x. 796, 798

(2d Cir. 2013) (harmless error where ALJ erred in excluding severe impairments from

step two of the disability analysis but proceeded to evaluate claimant’s disability based

on such severe impairments through the remaining steps of the sequential analysis).

Specifically, the ALJ noted that he considered all of Plaintiff's symptoms in the ALJ’s

residual functional capacity assessment (R. 21), including Plaintiff's headache

impairment, affective disorder, anxiety, ADHD, resulting limitations to Plaintiff's

concentration, persistence, ability to maintain pace, adapt and manage herself, and

included such limitations in Plaintiff's residual functional capacity by limiting Plaintiff to

work that includes simple, routine tasks and no more than occasional interaction with

others. (R. 21). The ALJ’s residual functional capacity assessment of Plaintiff also

included detailed discussion of Dr. Stone and N.P. Benamati’s findings that Plaintiff's

headaches were well managed by medication (R. 18, 300-09), Plaintiff's unremarkable

neurological examinations (R. 751), and normal brain MRI and EEG test results (R.

380), further rendering any failure by the ALJ, with regard to Plaintiff's severe

headaches at step two, harmless. Plaintiff's motion on this issue is accordingly

DENIED.

C. Residual functional capacity

       Once an ALJ finds a disability claimant does not have a severe medically

determinable physical or mental impairment, 20 C.F.R. § § 404.1520(a)(4)(ii), that

significantly limits the claimant’s physical and mental ability to do work activities, Berry,
                                               12
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 13 of 17




675 F.2d at 467, and the claimant is not able, based solely on medical evidence, to

meet the criteria established for an impairment listed under Appendix 1, the burden

shifts to the Commissioner to show that despite the claimant’s severe impairment, the

claimant has the residual functional capacity to perform alternative work, 20 C.F.R.

§ 404.1520(a)(4)(iv) and prove that substantial gainful work exists that the claimant is

able to perform in light of the claimant’s physical capabilities, age, education,

experience, and training. Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980). To make

such a determination, the Commissioner must first show that the applicant's impairment

or impairments are such that they nevertheless permit certain basic work activities

essential for other employment opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d

Cir. 1981). Specifically, the Commissioner must demonstrate by substantial evidence

the applicant's "residual functional capacity" with regard to the applicant's strength and

"exertional capabilities." Id.   An individual's exertional capability refers to the

performance of "sedentary," "light," "medium," "heavy," and "very heavy" work. Decker,

647 F.2d at 294. In addition, the Commissioner must establish that the claimant's skills

are transferrable to the new employment if the claimant was employed in a "semi-

skilled" or "skilled" job. Id. at 294. This element is particularly important in determining

the second prong of the test, whether suitable employment exists in the national

economy. Id. at 296. The Second Circuit requires that “all complaints . . . must be

considered together in determining . . . work capacity.” DeLeon v. Secretary of Health

and Human Services, 734 F.2d 930, 937 (2d Cir. 1984).

        Plaintiff alleges that the ALJ’s residual functional capacity assessment of Plaintiff

is without support of substantial evidence, as the ALJ improperly afforded little weight to
                                              13
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 14 of 17




findings set forth in Dr. Martin’s November 10, 2017, mental residual functional capacity

questionnaire and failed to provide good reasons for affording Dr. Martin’s findings little

weight. Plaintiff's Memorandum at 17-23. Defendant maintains that the ALJ provided

sufficient reasons for affording little weight Dr. Martin’s findings, and that the ALJ’s

decision is supported by substantial evidence in the record. Defendant’s Memorandum

at 17-22. Plaintiff's motion is without merit.

       Generally, the opinion of a treating physician is entitled to significant weight, but

is not outcome determinative and only entitled to significant weight when “‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with other substantial evidence in the case record.’” Crowell v. Comm'r

of Soc. Sec. Admin., 705 Fed. Appx. 34, 35 (2d Cir. 2017) (quoting Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008), and 20 C.F.R. § 404.1527(d)(2)). In instances where

the ALJ discounts a treating physician’s opinion, the ALJ must set forth “good reasons”

for doing so. Burgess, 537 F.3d at 129 (citing Halloran v. Barnhart, 362 F.3d 28, 33 (2d

Cir. 2004)). In this case, the ALJ provided sufficient reasons for affording Dr. Martin’s

mental residual functional capacity questionnaire little weight.

       As relevant, on November 10, 2017, Dr. Martin completed a check-box

questionnaire finding Plaintiff with no ability to meet competitive work standards in all

areas of functioning, maintain regular attendance and be punctual within customary

strict tolerances, complete a normal workday or workweek without interruptions from

psychologically based symptoms, respond appropriately to changes in a routine work

setting, and serious limitations to Plaintiff's ability to interact appropriately with the

general public, maintain socially appropriate behavior, adhere to basic standards of
                                                 14
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 15 of 17




neatness, travel to unfamiliar places and use public transportation, and noted that

Plaintiff would likely miss more than four days of work each month. (R. 497-99). Here,

the ALJ found Dr. Martin’s opinion, as stated in his checkbox questionnaire, was

inconsistent with Plaintiff's testimony that she was able to care for her infant daughter,

perform household chores, continue to engage in competitive horseback riding and

work part-time as a stable hand, and Plaintiff's consistently normal mental status

examinations (R. 22), such finding that provides reasons sufficient to understand the

ALJ’s determination as to the weight given to Dr. Martin’s opinion regarding Plaintiff's

capacity to work.

       Consistent with Dr. Martin’s normal neurological examinations of Plaintiff (R. 312,

314, 316, 320, 322, 324, 326, 416, 422, 424, 426, 428, 972), and absent evidence of

any additional limitations in the record that would otherwise erode Plaintiff's ability to

function i.e., a full range of work at all exertional levels with limitations to simple, routine

tasks, occasional interaction with supervisors, co-workers and the public (R. 20-21), the

ALJ’s residual functional capacity assessment of Plaintiff that limited Plaintiff to low

stress, simple work (R. 20-21), is supported by substantial evidence. (R. 16). See

Reynolds v. Commissioner of Social Security, 2019 WL 2020999, at *4 (W.D.N.Y. May

8, 2019) (the burden to demonstrate functional limitations is the claimant’s); Gomez v.

Commissioner of Social Security, 2020 WL 1322565, at *4-5 (W.D.N.Y. Mar. 20, 2020)

(residual functional capacity that limits claimant to simple routine tasks in low stress

work accounts for moderate-to-marked limitations dealing with stress)). Plaintiff's

motion on this issue is therefore DENIED.


                                               15
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 16 of 17




       Plaintiff’s further contention, Plaintiff's Memorandum at 29-30, that the ALJ erred

in evaluating Plaintiff's credibility is also without merit. It is the function of the ALJ, not

the court, to assess the credibility of witnesses. See Tankisi v. Commissioner of Social

Security, 521 Fed. Appx. 29, 35 (2d Cir. 2013). Pain or other symptoms may be

important factors contributing to a disability claimant’s functional loss and affects a

claimant’s ability to perform basic work activities where relevant medical signs or

laboratory findings show the existence of a medically determinable impairment that

could “reasonably” be expected to cause the associated pain or other symptoms. 20

C.F.R. § 404.1529(c)(3) (“§ 404.1529(c)”). “A claimant’s testimony is entitled to

considerable weight when it is consistent with and supported by objective medical

evidence demonstrating that the claimant has a medical impairment which one could

reasonably anticipate would produce such symptoms.” Hall v. Astrue, 677 F.Supp.2d

617, 630 (W.D.N.Y. 2009) (citing Latham v. Commissioner of Social Security, 2009 WL

1605414, at *15 (N.D.N.Y. 2009)). The relevant factors to be considered by an ALJ

under § 404.1529(c), include signs and laboratory findings, statements from the

claimant and others, medical opinions from treating and non-treating sources and the

claimant’s activities of daily living. In this case, the ALJ’s credibility assessment of

Plaintiff included consideration of Plaintiff's medication and treatment history, non-

compliance with her treatment regimen, benign psychiatric evaluations, and testimony

that she was able to care for her infant daughter, complete household chores, and

engaged in competitive horseback riding (R. 18-21), consistent with the factors required

under § 404.1529(c). Based on the foregoing, the ALJ’s credibility assessment of

Plaintiff was based on a thorough discussion of Plaintiff's testimony, Plaintiff's reported
                                               16
        Case 1:19-cv-00578-LGF Document 14 Filed 01/25/21 Page 17 of 17




activities of daily living, and improved symptoms, and is supported by substantial

evidence in the record that contradicts Plaintiff's allegations of limitations from her

neurological and headache impairments. The ALJ’s credibility assessment is therefore

based on substantial evidence sufficiently accounted for in the ALJ’s residual functional

capacity assessment of Plaintiff. Plaintiff's motion for remand on the issues of Plaintiff's

credibility is thus without merit and is DENIED. See Sloan v. Colvin, 24 F.Supp.3d 315,

328-29 (W.D.N.Y. 2014) (no remand where ALJ evaluated Plaintiff's credibility based on

Plaintiff's testimony, activities of daily living and conflicting medical evidence).




                                    CONCLUSION

       Based on the foregoing, Plaintiff's motion (Dkt. No. 10) is DENIED; Defendant’s

motion (Dkt. No. 11) is GRANTED. The Clerk of the Court is ordered to close the file.

SO ORDERED.

                                                   /s/ Leslie G. Foschio
                                            ________________________________

                                                    LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE

DATED:        January 25, 2021
              Buffalo, New York




                                              17
